PER CURIAM.
John West Davis appeals from an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. We reverse and remand.
Perhaps the wording of the previous opinion from this court1 wasn’t sufficiently clear. This court previously reversed and remanded for “further proceedings” on Davis’ claim that his attorney did not convey a plea offer to him, and the trial court summarily denied relief again. On appeal from a summary denial this court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. Fla. R.App. P. 9.141(b)(2)(A) and (D). Because the record before us fails to make the required showing, we reverse the order and remand for an evidentiary hearing or other appropriate relief regarding Davis’s claim that his attorney did not convey a plea offer to him. If the trial court again enters an order summarily denying the post-conviction motion, the court shall attach record *69excerpts conclusively showing that Davis is not entitled to any relief.
Reversed and remanded for further proceedings.

. Davis v. State, 895 So.2d 1227 (Fla. 3d DCA 2005).